Weiss, J. (concurring).
I fully concur with the majority’s conclusion that petitioner’s challenge to the 1982 assessment was properly dismissed by Special Term (119 Misc 2d 69) as untimely. I submit that dismissal was appropriate on the further ground that the town and school district had effectively opted out of the program by rescinding their participation in the exemption program (Real Property Tax Law, § 485-b, subd 7) before petitioner became eligible for an exemption. Neither the commencement of a project nor the filing of an application creates a vested right to an exemption. That right does not exist until all of the procedures for obtaining an exemption set forth in the statute have been completed (Newsday, Inc. v Town of Huntington, 55 NY2d 272, 276; Matter of Fiato v Town of Guilderland, 91 AD2d 799, affd 59 NY2d 902). The statute contemplates completion of the project (1976 Opns Atty Gen 247; 5 Opns of Counsel of St Bd of Equal & Assess No. 97, p 177), which had not occurred in this case before rescission by the town and school district.